


117 HR 3728 IH: To provide grants for fire station construction through the Administrator of the Federal Emergency Management Agency, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3728
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Mr. Pascrell (for himself, Mr. Fitzpatrick, Mr. Bost, Mr. Garamendi, Ms. Brownley, Mr. Huffman, Mr. Carbajal, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide grants for fire station construction through the Administrator of the Federal Emergency Management Agency, and for other purposes.


1.Assistance to firefighters fire station construction grants
(a)In generalThe Administrator of the Federal Emergency Management Agency shall establish a grant program to provide financial assistance to modify, upgrade, and construct fire and (EMS) department facilities. (b)Eligible applicantsThe Administrator may make a grant under this section to the following:
(1)Career, volunteer, and combination fire departments. (2)Fire training facilities.
(3)Nonaffiliated EMS organizations, combination and volunteer emergency medical stations (except that for-profit EMS organizations are not eligible for a grant under this section). (c)ApplicationsTo be eligible for a grant under this section, an entity specified in subsection (b) shall submit to the Administrator an application in such form, at such time, and containing such information as the Administrator determines is appropriate.
(d)Meeting for recommendations
(1)In generalThe Administrator shall convene a meeting of qualified members of national fire service organizations and, at the discretion of the Administrator, qualified members of emergency medical service organizations to obtain recommendations regarding the criteria for the awarding of grants under this section. (2)QualificationsFor purposes of this subsection, a qualified member of an organization is a member who—
(A)is recognized for expertise in firefighting or emergency medical services; (B)is not an employee of the Federal Government; and
(C)in the case of a member of an emergency medical service organization, is a member of an organization that represents— (i)providers of emergency medical services that are affiliated with fire departments; or
(ii)nonaffiliated EMS providers. (e)Peer review of grant applicationThe Administrator shall, after consultation with national fire service and emergency medical services organizations, appoint fire service personnel to conduct peer reviews of applications received under subsection (c).
(f)Priority of grantsIn awarding grants under this section, the Administrator shall consider the findings and recommendations of the peer reviews carried out under subsection (e). (g)Uses of funds (1)In generalA recipient of a grant under this section may use funds received for the following:
(A)Build, rebuild, or renovate fire and EMS department facilities. (B)Upgrade existing facilities to install exhaust emission control systems, install backup power systems, upgrade or replace environmental control systems (such as HVAC systems), remove or remediate mold, and construct or modify living quarters for use by male and female personnel.
(C)Upgrade fire and EMS stations or build new stations. (2)Code compliantIn using funds under paragraph (1), a grant recipient is required to meet 1 of the 2 most recently published editions of building codes and standards established by the National Fire Protection Association and International Code Council, including NFPA 101, Life Safety Code and NFPA 1581, Standard on Fire Department Infection Control Program.
(h)Grant funding
(1)In generalThe Administrator shall allocate grant funds as follows: (A)25 percent for career fire and EMS departments.
(B)25 percent for combination fire and EMS departments. (C)25 percent for volunteer fire and EMS departments.
(D)25 percent to remain available for competition between the various department types. (2)Insufficient applicationsIf the Administrator does not receive sufficient funding requests from a particular department type specified in subparagraphs (A) through (C) of paragraph (1), the Administrator may make awards to other departments in such paragraphs.
(3)Limitation on awards amountsA grant recipient may not receive more than $7,500,000 under this section. (i)Prevailing rate of wage and public contracts (1)In generalAll laborers and mechanics employed by contractors or subcontractors in the performance of construction work financed with the assistance of any contribution of Federal funds made by the Administrator under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40 (commonly known as the Davis-Bacon Act), and every such employee shall receive compensation at a rate not less than one and 1⁄2 times the basic rate of pay of the employee for all hours worked in any workweek in excess of eight hours in any workday or 40 hours in the workweek, as the case may be. The Administrator shall make no contribution of Federal funds without first obtaining adequate assurance that these labor standards will be maintained upon the construction work. The Secretary of Labor shall have, with respect to the labor standards specified in this subsection, the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 2 of the Act of June 13, 1934 (40 U.S.C. 276(c)).
(2)Public contractsIn addition to the wage rate set forth in paragraph (1), contractors and subcontractors performing construction work pursuant to this section shall follow the standards identified in chapter 83 of title 41, United States Code, including a requirement that all supplies and construction materials purchased shall be produced in the United States, unless such materials are not reasonably available, or such a purchase would not be in the public interest.  (j)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to activities carried out pursuant to this section.
(k)DefinitionsFor purposes of this section, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency. 
(2)Career fire departmentThe term career fire department means a fire department that has an all-paid force of firefighting personnel other than paid-on-call firefighters. (3)Combination fire departmentThe term combination fire department means a fire department that has—
(A)paid firefighting personnel; and (B)volunteer firefighting personnel.
(4)EMSThe term EMS means emergency medical services.  (5)Nonaffiliated EMS organizationThe term nonaffiliated EMS organization means a public or private nonprofit emergency medical services organization that is not affiliated with a hospital and does not serve a geographic area in which the Administrator finds that emergency medical services are adequately provided by a fire department.
(6)Volunteer fire departmentThe term volunteer fire department means a fire department that has an all-volunteer force of firefighting personnel. (l)Reporting requirements (1)Annual report to administrator of FEMABeginning 1 year after the date of enactment of this section and every year thereafter during the term of a grant awarded under this section, a recipient of the grant shall submit to the Administrator an annual report describing how the recipient used such grant amounts. 
(2)Annual report to CongressBeginning 1 year after the date of enactment of this section and every year thereafter until the rebuilding or renovation of fire facilities and stations are completed using grant funds under this section, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives a report that provides an evaluation of the effectiveness of the grants awarded under this section.  (m)Authorization of appropriationsThere is authorized to be appropriated $1,000,000,000 for fiscal year 2022 to carry out this section. Such funds shall remain available until expended.

